Citation Nr: 0636208	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-25 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1981 to April 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the above claim.

The veteran had been scheduled for a personal hearing before 
a Veterans Law Judge at the RO in July 2006, however, in June 
2006, the veteran indicated that he would not be able to 
attend the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that the claim cannot be fairly decided on 
the basis of the medical and lay evidence on file.  
Therefore, the claim is remanded so that a VA medical 
examination and related development may be performed.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA requires VA 
to supply a medical examination or opinion when one is 
necessary to make a decision on a claim for compensation.  38 
U.S.C.A. § 5103(A) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).

The record reflects at the time of the veteran's claim for 
TDIU, service connection was in effect for intervertebral 
disc syndrome of the lumbar spine which was rated as 20 
percent disabling; seizure disorder which was rated as 20 
percent disabling; and peptic ulcer disease which was rated 
as 10 percent disabling.  These disabilities have arisen out 
of a common event which occurred during the veteran's period 
of active service.  During the course of development of the 
veteran's claim for TDIU which was received in July 2001, the 
rating of the veteran's intervertebral disc syndrome of the 
lumbar spine was increased to 40 percent by rating decision 
dated in June 2005.  The veteran now has a combined 
disability rating of 60 percent.

A TDIU rating is assigned where the schedular rating is less 
than total when the rating agency finds that a disabled 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
provided that there is a single service-connected disability 
ratable at 60 percent or more or there are two or more 
service-connected disabilities that have a combined rating of 
70 percent and at least one of which is rated at 40 percent 
or more.  See 38 C.F.R. § 4.16 (a) (2006).  For the purpose 
of this standard, disabilities resulting from a common 
etiology or from a single accident are considered one 
disability.  Id.  

In denying the veteran's claim for TDIU in February 2002, the 
RO found that the veteran did not meet the initial percentage 
standards of 38 C.F.R. § 4.16 (a).  It was also noted that 
the veteran was not shown to have been unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities. 

The law provides that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the veteran is 
rendered unemployable as a result of service-connected 
disabilities and if additional requirements are met.  The 
additional requirements that must be met are either those set 
out in 38 C.F.R. § 4.16(a) (an objective standard) or those 
set out in 38 C.F.R. § 4.16(b) (a subjective standard).

It has been held insufficient for VA merely to state that a 
veteran's unemployability is due to nonservice-connected 
rather than service-connected disabilities.  Rather, VA must 
provide in its decision an "analysis of the current degree of 
unemployability attributable to the service connected 
conditions" as distinguished from those of the veteran that 
are not service connected.  Cathell v. Brown, 8 Vet. App. 
539, 545 (1996) (emphasis added).

While the Board has reviewed the evidence of record, it is 
unclear to what extent the veteran's intervertebral disc 
syndrome of the lumbar spine, seizure disorder, and peptic 
ulcer disease effect his employability, in relation to his 
nonservice-connected disorders.  As such, the claim is 
remanded so that the appropriate VA examination may be 
obtained.  The veteran should also be afforded a social and 
industrial survey to assess his employment history and day-
to-day functional impairment caused by the service-connected 
disorders.

The Board notes that the most recent VA orthopedic 
examination report dated in April 2005 reveals that the 
examination was conducted without the benefit of the 
veteran's claims folder being available for review by the 
examiner.  Additionally, the examiner indicated that the 
occupational effects of the veteran's disability was not 
applicable as the veteran had been medically retired since 
1992.  On remand, the veteran should also be scheduled for a 
VA orthopedic examination, with the benefit of the veteran's 
entire claims folder, so that the nature and extend of his 
current lumbar spine disability may be determined, to include 
its impact on the veteran's ability to sustain substantially 
gainful employment, without regard to his age or whether he 
is retired.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
social and industrial survey to assess the 
veteran's employment history, educational 
background, and day-to-day functioning.  
The claims folder should be made available 
to the examiner.  The report should 
include a full account of the veteran's 
occupational and educational history since 
service.  A written copy of the report 
should be associated with the veteran's 
claims folder.

2.  Schedule the veteran for a VA 
orthopedic examination to determine the 
current severity of his service-connected 
intervertebral disc syndrome of the lumbar 
spine.  The entire claims folder must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and studies 
must be accomplished.  The examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of low back pathology found 
to be present.  In particular, the 
examiner must report any functional 
limitation found and range of motion 
expressed in degrees, with standard ranges 
provided for comparison purposes, must be 
accomplished. The examiner must also 
address whether there are any neurologic 
abnormalities related to the veteran's 
service-connected disability.  The 
examiner must also render specific 
findings as to whether during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the veteran's service-
connected low back disability.  
Additionally, the examiner must comment on 
the impact of any functional impairment 
due to the veteran's service-connected 
back disability upon his ability to engage 
in substantially gainful employment.

3.  Schedule the veteran for a VA medical 
examination or examinations, to be 
conducted by a qualified physician, to 
ascertain whether one or more of his 
service-connected disabilities 
(intervertebral disc syndrome of the 
lumbar spine, seizure disorder, and peptic 
ulcer disease) have made the veteran 
incapable of sustaining regular 
substantially gainful employment.  In 
forming the opinion, the examiner should 
disregard both the age and the nonservice-
connected disabilities of the veteran.

4.  Readjudicate the veteran's claim of 
entitlement to a TDIU.  If the 
determination of the claim remains 
unfavorable to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



